Chief Justice Gabbert
dissenting:
The judgment of the majority is the result of construing one clause of sec. 104-A, without regard to other provisions of the same section. It is a fundamental rule of interpretation that every law is adopted as a whole, and to ascertain the legislative intent the court must consider not isolated words and expressions, but the entire statute. It is also a rule of construction that a statute should be so construed, when possible, as to avoid absurd and unjust results. By failing to give consideration to these rules, the conclusion is reached that the provision relating to the annual levy is mandatory. The section provides that the park commission, with the approval of the mayor, shall have power to purchase and improve lands for parks, parkways and roads outside the limits of the City and County of Denver. The particular part of the section involved provides for an annual tax levy of one-half mill for the period of five years, “the proceeds of which shall be set aside, and constitute a special park fund to be used only for the pur*118poses above stated.” From these provisions it is evident that the authority to purchase land for parks and to improve the same, and to construct roads outside the limits of the municipality, is vested in the commissioners, and no one else. True, the section states that an annual tax levy of one-half mill shall be made, but such levy would be a useless and unjust burden imposed upon the taxpayers, unless the municipality had made purchases or contemplated improvements for which funds from this source are required and necessary. Nowhere in the section is it made obligatory upon the municipal authorities to make purchases or improvements for the purposes named. This is left to the discretion of the commissioners. Such purchases or improvements may never be made, and to say that an annual tax of one-half mill must be levied for' a purpose for which' there is no necessity leads to an absurd and unjust result. So that, notwithstanding the character of the words employed relating to the tax levy, it is evident that when it is conceded, as it must be, that it is discretionary with the commissioners to purchase and improve lands for parks and roads, it must likewise be within their discretion to fix the amount of the annual tax levy for these purposes, otherwise that body is required to create a fund by the imposition of a burden upon the taxpayers for which there is no necessity. In brief, sec. 104-A leaves it to the sound discretion of the commissioners to fix the amount of the annual levy, and mandamus does not lie to control the discretionary powers with which public officials are invested.
But even if it be conceded that the levy of one-half mill is mandatory, the writ should have been denied. The issuance of the writ of mandamus is generally, almost universally, considered discretionary with the court, to which the application for such writ is addressed. It is well known that in the City and County of Denver conditions are such that tax burdens should be reduced as much as possible, and when the municipal authorities are endeavoring to relieve *119the taxpayers from taxes, they should be upheld, when it appears that no one is injured by such a commendable course. Turning to the recitations in the alternative writ, we learn that there is an entire absence of any averment that the one-half mill levy is necessary for any of the purposes for which it may be levied, while from the return to the writ it appears that a levy of one-sixth of a mill has been made, which, it is avered, and not denied, will produce all the funds necessary to meet the expenditures for purchases and improvements for parks and road purposes during the ensuing fiscal year. The action is instituted by private persons “on behalf of the people,” without the slightest showing that they, or “the people” they have , assumed to represent, are injured by the failure of the commissioners to levy more than one-sixth of a mill, or that they, the relators, have any interest whatever in the controversy they have set on foot. The commissioners represent the taxpayers; the relators do not, except as mere volunteers. Those in authority, selected by the electors, should be permitted to .administer the affairs of the municipality, and their judgment as to the rate of levy should control, instead of the judgment, or the mere wish of private individuals, in the absence of a showing of necessity or injury, when it is averred on the part of the commissioners, which stands undenied, that a levy of one-sixth of a mill is sufficient for park and road purposes, so that the issuance of the writ in these circumstances was an abuse of discretion on the part of the trial court.
The judgment of the District Court should be reversed, and the cause remanded with directions to dismiss the proceeding.
The writer is authorized to state that Mr. Justice Bailey concurs in this opinion.